Citation Nr: 0932105	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO. 06-27 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 through 
August 1964. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The Veteran seeks service connection for depression. Although 
service connection for a nervous condition was denied by VA 
in an unappealed May 1995 rating decision, at that time the 
Veteran was not diagnosed as having depression, nor did he 
claim such. Since that time he has been diagnosed as having 
major depressive disorder. Because service connection was not 
previously denied for depression, that disability must be 
considered de novo. Boggs v. Peake, 520 F.3d 1330, 1334-35 
(Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d. 399, 
402 (Fed. Cir. 1996).


FINDINGS OF FACT

Competent medical evidence shows that mild dysthymic disorder 
and major depressive disorder were initially diagnosed many 
years after service and are related to post-service 
experiences such as the Veteran's declining health, deaths in 
his family, and financial stress.


CONCLUSION OF LAW

Depression was not incurred in, nor is it otherwise the 
result of, active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for depression. For 
service connection, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008). Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2008).

In this case, there are current treatment records showing a 
diagnosis of major depressive disorder. See VA outpatient 
treatment records since February 2005, and April 2008 VA 
examination report. The question is whether the Veteran's 
depression initially manifested in service or is otherwise a 
result of the Veteran's service. 

With regard to an in-service incurrence, a review of the 
Veteran's service treatment records reveals that he was 
treated in February 1963 for what the Veteran described as 
"nerves" and "can't control temper."  He was also diagnosed 
in May 1963 with anxiety. A review of the post-service 
records, however, shows no competent nexus between the 
Veteran's current depression and any in-service incident or 
treatment.

The first post-service record is an August 1992 VA general 
medical examination report, which was ordered with regard to 
his back disability claim. There is no mention of depression 
or any other psychological malady in that report. Outpatient 
records around that time are also negative for any sort of 
mention of symptoms related to depression.

The Veteran filed a Social Security Disability claim in 1997. 
VA obtained the Social Security Administration (SSA) file and 
the Board has reviewed it in full. An August 1991 
psychological evaluation resulted in a diagnosis of mild 
dysthymic disorder. There is no indication in that report 
that the Veteran had those symptoms for any length of time, 
especially dating as far back as service, nearly thirty years 
earlier. A similar June 1997 report shows a diagnosis of 
"dysthymic disorder, in remission," again with no mention 
of the Veteran's active service. 

The record is entirely devoid of treatment for depression 
until the February 2005 VA outpatient records that show the 
diagnosis. This record mentions the Veteran's 1992 stroke, 
and the Veteran's report of increased depression for eight to 
ten years due to limited finances and several deaths in the 
family. The physician stated that the Veteran has symptoms 
consistent with major depressive disorder recurrent, 
"presumed caused by multiple deaths and loss of income and 
physical integrity."  A March 2005 report diagnoses "Major 
Depressive Disorder, Moderate," and in that report the 
Veteran's remark that he had seen several doctors for 
depression in the last thirty years was noted. The Veteran, 
however, has not responded to VA's request for additional 
information as to the doctors names, and dates of treatment, 
or provided VA with authorizations to obtain records from any 
physicians, so the Board must decide this claim based upon 
the evidence available in the claims folder, which shows 
initial diagnosis of dysthymic disorder in 1991, 27 years 
post-service, and the VA diagnosis of major depressive 
disorder in 2005, 41 years post-service.

The Board notes that in March 2006 a VA nurse practitioner 
submitted a handwritten note suggesting that the March 2005 
physician "documented his depression was related to his 
service" and he was "never treated effectively."  The 
Board is not willing to accept this as a competent positive 
nexus opinion. The statement is essentially inaccurate, in 
that the March 2005 physician reported the Veteran's 
statements only, and gave no opinion as to the etiology of 
the depressive disorder. The Veteran's statement that he has 
had depression for years and was not treated effectively is 
not competent medical evidence of a diagnosis at any date 
certain. There is, in fact, no evidence of prior treatment.  
As for the Veteran's opinion that he has had depression for 
many years, this is not competent evidence of a date of 
actual diagnosis of a depressive disorder, or of connections 
to military service. Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence regarding medical nexus and the 
date of onset of the Veteran's depressive disorder is 
required in this case.

In April 2009, the Veteran was afforded a VA examination to 
determine the nature and etiology of his depressive disorder. 
The report shows that the Veteran stated to the examiner that 
he "is depressed about his short-term memory worsening due 
to a stroke in 1992 or 1994, health problems, and financial 
stress."  At this time, the Veteran also for the first time 
reported that he has been depressed since the suicide of a 
friend in service. This is the first report of this incident, 
and a review of the service treatment records fails to show 
any treatment for depression following such an incident. The 
examiner also noted the Veteran's problems with memory. 
Depressive disorder, not otherwise specified, was diagnosed, 
based upon the noted symptoms of depressed mood, memory loss, 
fatigue, weight loss, sleep disturbance and suicidal 
ideation. The examiner went on to note the number of post-
service stressors that contributed to the Veteran's 
depression including declining health, multiple deaths in his 
family, and severe financial stress. Because of the extent of 
the post-service stressors, the examiner found that it is not 
more likely than not that the Veteran's current depressive 
disorder was caused by disease or injury during service.

Although a review of the service treatment records shows 
isolated treatment for anxiety and nerves in service, there 
is no evidence of treatment for depression for many years 
after service. The absence of such evidence is detrimental to 
the Veteran's claim. He alleges that he has had depression 
for many years, but that it was ineffectively treated. In 
fact, there is no evidence of any treatment for some forty 
years following the Veteran's discharge from active duty. 
There is simply no basis upon which to find that the Veteran 
has been treated for depression continuously since service, 
or to find that the current depressive disorder is otherwise 
causally connected to service. Without such evidence, there 
is no basis upon which the Board can grant service 
connection.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
There is simply no basis upon which to grant the Veteran's 
claim.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
notice should be provided to a claimant before the initial RO 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, if notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

VA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran letters in January 2006, April 2006, 
October 2006, and July 2008 informing him of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf. 
These letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1), as well as the requirements of Dingess v. 
Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date. VA's duty to 
notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d). Here, the 
Veteran's statements, his service treatment records, post-
service treatment records, and the April 2009 VA examination 
report have been associated with the claims folder. The 
Veteran suggested that he treated with private physicians for 
thirty years for depression, but he failed to provide these 
records to VA and failed to submit fully executed 
authorizations for VA to obtain these records on his behalf. 
The Board notes that VA's duty to assist is not a one-way 
street. A Veteran seeking help cannot passively wait for it 
in circumstances where she has information that is essential 
in obtaining relevant and necessary evidence. See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991). In other words, the 
Veteran must cooperate and provide necessary authorizations 
for all private treatment for his claimed disabilities, 
including addresses and dates of service. He has not done so, 
despite several requests. As such, the Board's decision must 
be made based upon the evidence of record, without the 
benefit of private medical reports.

The Veteran has not notified VA of any additional relevant 
evidence. VA has done everything reasonably possible to 
assist the Veteran. A remand for further development of this 
claim would serve no useful purpose. VA has satisfied its 
duties to notify and assist the Veteran and further 
development is not warranted.


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


